UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7008


TRAVIS J. MARRON, a/k/a Abdul Mu’Min,

                Plaintiff – Appellant,

          v.

GUARD, SGT., MILLER; GUARD FLAVIN,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:13-cv-00338-GEC-RSB)


Submitted:   November 20, 2014            Decided:   December 10, 2014


Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis J. Marron, Appellant Pro Se.      Kate Elizabeth Dwyre,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Travis J. Marron appeals the district court’s order

denying relief on this action arising under 42 U.S.C. § 1983

(2012) and the Religious Land Use and Institutionalized Persons

Act.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     Marron v. Miller, No. 7:13-cv-00338-GEC-RSB (W.D. Va.

June 24, 2014).          We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented    in   the

materials      before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                        2